
	
		II
		109th CONGRESS
		2d Session
		S. 3507
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a National Commission on Entitlement
		  Solvency.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Commission on Entitlement
			 Solvency Act of 2006.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Centers for Medicare & Medicaid Services.
			(2)Calendar
			 dayThe term calendar day means a calendar day
			 other than such a day in which either House is not in session because of an
			 adjournment of more than 3 days to a date certain.
			(3)CommissionThe
			 term Commission means the National Commission on Entitlement
			 Solvency established under section 3(a).
			(4)Commission
			 billThe term Commission bill means a bill
			 consisting of the proposed legislative language provisions of the Commission
			 introduced under section 4(a).
			(5)CommissionerThe
			 term Commissioner means the Commissioner of Social
			 Security.
			(6)Long-termThe
			 term long-term means a period of not less than 75 years
			 beginning on the date of enactment of this Act.
			(7)MedicareThe
			 term Medicare means the program established under title XVIII of
			 the Social Security Act (42 U.S.C. 1395 et seq.).
			(8)Social
			 SecurityThe term Social Security means the
			 program of old-age, survivors, and disability insurance benefits established
			 under title II of the Social Security Act (42 U.S.C. 401 et seq.).
			(9)SolvencyThe
			 term Solvency means—
				(A)in relation to
			 Social Security, any year in which the balance ratio (as defined under section
			 709(b) of the Social Security Act (42 U.S.C. 910(b)) of the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 established under section 201 of the Social Security Act (42 U.S.C. 401) is
			 greater than zero; and
				(B)in relation to
			 the Medicare program, any year in which there is not excess general revenue
			 medicare funding (as defined in section 801(c)(1) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2358)).
				3.Establishment of
			 commission
			(a)EstablishmentThere
			 is established a commission to be known as the National Commission on
			 Entitlement Solvency.
			(b)PurposeThe
			 Commission shall conduct a comprehensive review of the Social Security and
			 Medicare programs for the following purposes:
				(1)ReviewReviewing
			 relevant analyses of the current and long-term actuarial financial condition of
			 the Social Security and Medicare programs.
				(2)Identifying
			 problemsIdentifying problems that may threaten the long-term
			 solvency of the Social Security and Medicare programs.
				(3)Analyzing
			 potential solutionsAnalyzing potential solutions to problems
			 that threaten the long-term solvency of the Social Security and Medicare
			 programs.
				(4)Providing
			 recommendationsProviding recommendations that will ensure the
			 long-term solvency of the Social Security and Medicare programs and the
			 provision of appropriate benefits.
				(c)Duties
				(1)In
			 generalThe Commission shall conduct a comprehensive review of
			 the Social Security and Medicare programs consistent with the purposes
			 described in subsection (b) and shall submit the report required under
			 paragraph (2).
				(2)Report and
			 recommendations
					(A)In
			 generalNot later than May 1, 2007, the Commission shall submit a
			 report on the long-term solvency of the Social Security and Medicare programs
			 that contains a detailed statement of the findings, conclusions, and
			 recommendations of the Commission to the President, Congress, the Commissioner,
			 and the Administrator.
					(B)Findings,
			 conclusions, and recommendationsA finding, conclusion, or
			 recommendation of the Commission shall be included in the report under
			 subparagraph (A) only if not less than 10 members of the Commission voted for
			 such finding, conclusion, or recommendation.
					(C)Legislative
			 languageIf a recommendation submitted under subparagraph (A)
			 involves legislative action, the report shall include proposed legislative
			 language to carry out such action.
					(d)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 15 members of
			 whom—
					(A)three shall be
			 appointed by the President;
					(B)three shall be
			 appointed by the majority leader of the Senate;
					(C)three shall be
			 appointed by the minority leader of the Senate;
					(D)three shall be
			 appointed by the Speaker of the House of Representatives; and
					(E)three shall be
			 appointed by the minority leader of the House of Representatives.
					(2)Co-chairpersonsThe
			 President shall designate 2 Co-chairpersons from among the members of the
			 Commission appointed under paragraph (1)(A), neither of whom may be affiliated
			 with the same political party.
				(3)DateMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
				(4)Period of
			 appointmentMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
				(5)TerminationThe
			 Commission shall terminate on the date that is 90 days after the Commission
			 submits the report required under subsection (c)(2).
				(e)Administration
				(1)QuorumEight
			 members of the Commission shall constitute a quorum for purposes of voting, but
			 a quorum is not required for members to meet and hold hearings.
				(2)MeetingsThe
			 Commission shall meet at the call of the Co-chairpersons or a majority of its
			 members.
				(3)HearingsThe
			 Commission may, for the purpose of carrying out this section—
					(A)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths the Commission considers
			 advisable;
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses the
			 Commission considers advisable; and
					(C)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials relating
			 to any matter under investigation by the Commission.
					(4)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this subsection
			 only—
							(I)by the agreement
			 of the Co-chairpersons of the Commission; or
							(II)by the
			 affirmative vote of 8 members of the Commission.
							(ii)SignatureSubpoenas
			 issued under this subsection maybe issued under the signature of the
			 Co-chairpersons of the Commission and may be served—
							(I)by any person
			 designated by the Co-chairpersons; or
							(II)by a member
			 designated by a majority of the Commission.
							(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under this
			 subsection, the United States district court for the judicial district in which
			 the subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
					(5)CompensationMembers
			 of the Commission shall serve without any additional compensation for their
			 work on the Commission. However, members may be allowed travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code, while away from their homes or regular
			 places of business in performance of services for the Commission.
				(6)Staff
					(A)DirectorThe
			 Commission shall have a staff headed by an Executive Director.
					(B)Staff
			 AppointmentThe Executive Director may appoint such personnel as
			 the Executive Director and the Commission determines to be appropriate.
					(C)Actuarial
			 experts and consultantsWith the approval of the Commission, the
			 Executive Director may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code.
					(D)Federal
			 agencies
						(i)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
						(ii)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
						(E)ResourcesThe
			 Commission shall have reasonable access to materials, resources, statistical
			 data, and other information the Commission determines to be necessary to carry
			 out its duties from the Library of Congress, the Chief Actuary of Social
			 Security, the Chief Actuary of the Centers for Medicare & Medicaid
			 Services, the Congressional Budget Office, and other agencies and
			 representatives of the executive and legislative branches of the Federal
			 Government. The Chairpersons shall make requests for such access in writing
			 when necessary.
					(f)FundingThe
			 Commission shall receive, from amounts appropriated to the Commissioner and the
			 Administrator, respectively, for fiscal year 2007 for administrative expenses,
			 such sums as are necessary to carry out the purposes of this section.
			4.Expedited
			 consideration of commission recommendations
			(a)Introduction
			 and committee consideration
				(1)IntroductionThe
			 aggregate legislative language provisions submitted pursuant to section
			 3(c)(2)(C) shall be combined into a Commission bill and shall be introduced in
			 the Senate by the majority leader, and in the House of Representatives, by the
			 Speaker. Upon such introduction, the Commission bill shall be referred to the
			 appropriate committees of Congress under paragraph (2). If the Commission bill
			 is not introduced in accordance with the preceding sentence, then any member of
			 Congress may introduce the Commission bill in their respective House of
			 Congress beginning on the date that is the 5th calendar day that such House is
			 in session following the date of the submission of such aggregate legislative
			 language provisions.
				(2)Committee
			 consideration
					(A)ReferralA
			 Commission bill introduced in the Senate shall be referred to the Committee on
			 Finance of the Senate. A Commission bill introduced in the House of
			 Representatives shall be referred to the Committee on Ways and Means and the
			 Committee on Energy and Commerce of the House of Representatives.
					(B)ReportingNot
			 later than 30 calendar days after the introduction of the Commission bill, each
			 Committee of Congress to which the Commission bill was referred shall report
			 the bill or a committee amendment thereto.
					(C)Discharge of
			 committeeIf a committee to which is referred a Commission bill
			 has not reported such Commission bill at the end of 30 calendar days after its
			 introduction or at the end of the first day after there has been reported to
			 the House involved a Commission bill, whichever is earlier, such committee
			 shall be deemed to be discharged from further consideration of such Commission
			 bill, and such Commission bill shall be placed on the appropriate calendar of
			 the House involved.
					(b)Expedited
			 procedure
				(1)Consideration
					(A)In
			 generalNot later than 7 calendar days after the date on which a
			 committee has been discharged from consideration of a Commission bill, the
			 majority leader of the Senate, or the majority leader’s designee, or the
			 Speaker of the House of Representatives, or the Speaker’s designee, shall move
			 to proceed to the consideration of the committee amendment to the Commission
			 bill, and if there is no such amendment, to the Commission bill. It shall also
			 be in order for any member of the Senate or the House of Representatives,
			 respectively, to move to proceed to the consideration of the Commission bill at
			 any time after the conclusion of such 7-day period.
					(B)Motion to
			 proceedA motion to proceed to the consideration of a Commission
			 bill is highly privileged in the House of Representatives and is privileged in
			 the Senate and is not debatable. The motion is not subject to amendment, to a
			 motion to postpone consideration of the Commission bill, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the vote
			 by which the motion to proceed is agreed to or not agreed to shall not be in
			 order. If the motion to proceed is agreed to, the Senate or the House of
			 Representatives, as the case may be, shall immediately proceed to consideration
			 of the Commission bill without intervening motion, order, or other business,
			 and the Commission bill shall remain the unfinished business of the Senate or
			 the House of Representatives, as the case may be, until disposed of.
					(C)Limited
			 debateDebate on the Commission bill and all amendments thereto
			 and on all debatable motions and appeals in connection therewith shall be
			 limited to not more than 50 hours, which shall be divided equally between those
			 favoring and those opposing the Commission bill. A motion further to limit
			 debate on the Commission bill is in order and is not debatable. All time used
			 for consideration of the Commission bill, including time used for quorum calls
			 (except quorum calls immediately preceding a vote) and voting, shall come from
			 the 50 hours of debate.
					(D)AmendmentsNo
			 amendment that is not germane to the provisions of the Commission bill shall be
			 in order in the Senate. In the Senate, an amendment, any amendment to an
			 amendment, or any debatable motion or appeal is debatable for not to exceed 1
			 hour to be divided equally between those favoring and those opposing the
			 amendment, motion, or appeal.
					(E)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 Commission bill, and the disposition of any pending amendments under
			 subparagraph (D), the vote on final passage of the Commission bill shall
			 occur.
					(F)Other motions
			 not in orderA motion to postpone consideration of the Commission
			 bill, a motion to proceed to the consideration of other business, or a motion
			 to recommit the Commission bill is not in order. A motion to reconsider the
			 vote by which the Commission bill is agreed to or not agreed to is not in
			 order.
					(2)Consideration
			 by other houseIf, before the passage by one House of the
			 Commission bill that was introduced in such House, such House receives from the
			 other House a Commission bill as passed by such other House—
					(A)the Commission
			 bill of the other House shall not be referred to a committee and may only be
			 considered for final passage in the House that receives it under subparagraph
			 (C);
					(B)the procedure in
			 the House in receipt of the Commission bill of the other House, with respect to
			 the Commission bill that was introduced in the House in receipt of the
			 Commission bill of the other House, shall be the same as if no Commission bill
			 had been received from the other House; and
					(C)notwithstanding
			 subparagraph (B), the vote on final passage shall be on the Commission bill of
			 the other House.
					Upon
			 disposition of a Commission bill that is received by one House from the other
			 House, it shall no longer be in order to consider the Commission bill that was
			 introduced in the receiving House.(3)Consideration
			 in conference
					(A)Convening of
			 conferenceImmediately upon final passage of a Commission bill
			 that results in a disagreement between the two Houses of Congress with respect
			 to a Commission bill, conferees shall be appointed and a conference
			 convened.
					(B)Action on
			 conference reports in the Senate
						(i)Motion to
			 proceedThe motion to proceed to consideration in the Senate of
			 the conference report on a Commission bill may be made even though a previous
			 motion to the same effect has been disagreed to.
						(ii)DebateConsideration
			 in the Senate of the conference report (including a message between Houses) on
			 a Commission bill, and all amendments in disagreement, including all amendments
			 thereto, and debatable motions and appeals in connection therewith, shall be
			 limited to 20 hours, equally divided and controlled by the majority leader and
			 the minority leader or their designees. Debate on any debatable motion or
			 appeal related to the conference report (or a message between Houses) shall be
			 limited to 1 hour, to be equally divided between, and controlled by, the mover
			 and the manager of the conference report (or a message between Houses).
						(iii)Conference
			 report defeatedShould the conference report be defeated, debate
			 on any request for a new conference and the appointment of conferrees shall be
			 limited to 1 hour, to be equally divided between, and controlled by, the
			 manager of the conference report and the minority leader or the minority
			 leader’s designee, and should any motion be made to instruct the conferees
			 before the conferees are named, debate on such motion shall be limited to
			 1/2 hour, to be equally divided between, and controlled
			 by, the mover and the manager of the conference report. Debate on any amendment
			 to any such instructions shall be limited to 20 minutes, to be equally divided
			 between and controlled by the mover and the manager of the conference report.
			 In all cases when the manager of the conference report is in favor of any
			 motion, appeal, or amendment, the time in opposition shall be under the control
			 of the minority leader or the minority leader’s designee.
						(iv)Amendments in
			 disagreementIn any case in which there are amendments in
			 disagreement, time on each amendment shall be limited to 30 minutes, to be
			 equally divided between, and controlled by, the manager of the conference
			 report and the minority leader or the minority leader’s designee. No amendment
			 that is not germane to the provisions of such amendments shall be
			 received.
						(v)Limitation on
			 motion to recommitA motion to recommit the conference report is
			 not in order.
						(c)Rules of the
			 senate and the house of representativesThis section is enacted
			 by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, and is deemed to be part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of a Commission bill, and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				
